Citation Nr: 0030623	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  96-28 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for 
residuals, right radial head fracture, status post excision 
of radial head, for the period from August 17, 1994, to 
January 21, 1995.

2.  Entitlement to a rating in excess of 30 percent for 
residuals, right radial head fracture, status post excision 
of radial head, and postoperative corrective ulnar shortening 
of the major upper extremity, for the period from April 1, 
1995, to April 5, 1996.

3.  Entitlement to a rating in excess of 30 percent for right 
radial head fracture, status post excision of radial head, 
and postoperative corrective ulnar shortening of the major 
upper extremity, for the period from June 1, 1996, forward.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to March 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8) service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) nion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In a July 1996 report of contact, the veteran requested that 
all current medical treatment records be obtained, to include 
records of an April 1996 operation at a VA Medical Center 
(VAMC).  Although the RO has obtained pre- and post- 
operative records discussing this surgery, records of the 
operation itself are not associated with the claims file. 

Also, in February 1998 the veteran submitted a written 
statement that he underwent orthoscopic surgery on his right 
forearm and elbow in 1997 at a VAMC.  From the record it 
appears that the veteran may have been referring to VA 
orthoscopic surgery on his wrist in December 1996.  The 
medical records of the December 1996 surgery are not 
associated with the claims file;  nor is there any VA record 
in the claims file of surgery of the forearm and elbow in 
1997.  

Under the newly heightened statutory duty to assist the 
veteran in development of  his claim, it is mandatory that 
that all pertinent current medical treatment records be 
obtained.  In the present case, the veteran has indicated 
that certain records, to specifically include records of the 
April 1996 operation, and 1997 records of forearm/elbow 
surgery, would substantiate his claim.  Because these are 
Federal government records, VA must obtain all such records 
of treatment, unless it is shown to be reasonably certain 
that such records do not exist or that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 
5103A(b)(3) (as amended).

Additionally, the Board notes that a June 1997 VA 
occupational therapy note shows that in June 1997 the veteran 
was diagnosed as having right ulnar side instability, and 
received a right functional position D-ring wrist splint for 
this condition.  Right side ulnar instability was not noted 
at the May 1997 VA examination of the veteran's right arm. 

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify all pertinent VA, private and 
military records of treatment and surgery 
of the right upper extremity from August 
1994 forward.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously obtained by the 
RO and associate them with the claims 
folder.  The records sought must include 
but are not limited to VA operative 
reports of January 1995, April 1996, and 
December 1996 surgeries, as well as any 
records of 1997 surgery of the 
forearm/elbow.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

3.  The RO should conduct any additional 
development appropriate in light of the 
newly received evidence and in the 
context of the Veterans Claims Assistance 
Act of 2000, discussed above.  The June 
1997 finding of right side ulnar 
instability should be considered in 
determining what development is 
appropriate.

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand.  Also, the RO should consider the 
provisions of 38 C.F.R. § 3.321(b)(1), 
and determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


